Citation Nr: 1123598	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to an initial compensable disability rating for irritable bowel syndrome (IBS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to February 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A September 2006 rating decision granted entitlement to service connection for IBS, effective in March 2003, with an initial noncompensable evaluation.  A December 2006 rating decision denied entitlement to service connection for a left knee disability.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Board central office hearing in September 2010.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d). 

The Board finds that an examination is needed to determine whether the Veteran's claimed left knee disability is related to an injury in service.  The Veteran contends that currently diagnosed arthritis and tendonitis of the left knee is related to a left knee injury documented in military service in October 1987.  At the hearing before the Board in September 2010, the Veteran described a left knee injury in service.  He reported that in about 1986, as he was leaving work as a security policeman, he bumped his left knee.  He stated that he sought medical treatment at an emergency room and the knee was put in a splint.  He stated that the splint was removed after a week and since that time, he had continuous problems with his knee.  The Veteran stated that he had pain on motion and throbbing pain.  He self medicated the knee with ice and over the counter medications.  

Service treatment records dated in October 1987 indicate that the Veteran struck the upper portion of the left patella on the edge of a car door.  X-ray examination revealed a possible fracture along the medial edge of the patella.   

The Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the Veteran was afforded a VA examination in October 2006.  The October 2006 VA compensation and pension examination report includes a negative nexus opinion; however, this opinion is not supported by an adequate rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from the information provided in a report to support the opinion).  The opinion states only that, "Pain is the primary limiting factor and [is] not secondary to his term in the military service with the incident in March 1987."  

The Board finds that additional examination and medical opinion are necessary to determine whether the Veteran's current left knee disability is related to the injury in service.  

The Veteran also asserts that the service-connected IBS symptoms should be rated at a compensable evaluation.  At the September 2010 Board hearing, the Veteran reported experiencing severe diarrhea up to the date of the hearing.  Medical records associated with the claims folder show treatment for diarrhea in 2004 and 2005 but indicate that diarrhea subsided in May 2005 with no subsequent treatment.  Because the Veteran has testified that symptoms continued through September 2010 and worsened, an additional medical evaluation is required to determine the current level of disability due to IBS.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

At the hearing before the Board in September 2010, the Veteran reported that he received treatment through TRICARE since service separation for the left knee disability and IBS.  He indicated that the TRICARE provider was Cumberland Medical Associates.  Of record are treatment records from Cumberland Medical Associates dated in May and June 2009.  The RO should make an attempt to obtain and associate with the claims folder all outstanding treatment records from the Cumberland Medical Associates dated from February 2003 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Additionally, VA treatment records dated from July 2009 are not associated with the claims folder.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1). 


Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should take appropriate steps to obtain all records referable to treatment received by the Veteran for a left knee disability and the service-connected IBS from the Cumberland Medical Associates dated from February 2003 to present.

2. The RO/AMC should take appropriate steps to obtain all records referable to treatment received by the Veteran for a left knee disability and service-connected IBS from the VA Healthcare System dated since July 2009.

3. The RO/AMC should schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of any currently diagnosed disability of the left knee, to include arthritis and tendonitis.

The claims folder should be made available to the examiner for review in connection with the examination.  

The examiner should report all current diagnoses pertinent to the left knee and express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left knee disability had its clinical onset during service or is due to an event or incident of the Veteran's period of service to include the October 1987 left knee injury in service.  

The examiner should provide a rationale, with reference to the Veteran's history, current medical findings, and general medical knowledge, for this opinion.

4. The RO should schedule the Veteran for VA compensation examination to assess the severity of the service-connected IBS.  The claims folder should be made available to the examiner for review in connection with the examination.

All pertinent pathology found on examination should be noted in the report of the evaluation. All indicated studies should be conducted.

The VA examiner should indicate whether the Veteran's IBS is mild (with occasional episodes of abdominal distress), moderate (with frequent episodes of bowel disturbance with abdominal distress), or severe (with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress).  The examiner should provide a rationale, with reference to the Veteran's history, current medical findings, and general medical knowledge, for this opinion.

5. Following completion of all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


